  Case 6:20-cv-00064-JRH-CLR Document 40 Filed 02/09/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




STEVE A. MORRIS,

      Petitioner-Appellant,
                                     Case No. CV 6:20-064
vs.

                                     Appeal No. 20-14758-C
STATE OF GEORGIA,

      Respondent-Appellee




                              ORDER




      The appeal in the above-styled action having been DISMISSED,

sua sponte, for lack of jurisdiction by the United States Court of

Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the mandate of the United States

Court of Appeals for the Eleventh Circuit is made the judgment of

this Court.


      SO ORDERED, this              day of February 2021.




                                UNIIlED SPATES/DISTRICT JUDGE
                                SOUTIffiRN DISTRICT OF GEORGIA
